217 Kan. 276 (1975)
536 P.2d 54
In re The Complaint made against MYRON S. STEERE by the State Board of Law Examiners.
Bar Docket No. 3067
Supreme Court of Kansas.
June 2, 1975.

ORDER OF PUBLIC CENSURE
WHEREAS, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by MYRON S. STEERE, and
WHEREAS, Following a full hearing as to such complaint, the State Board of Law Examiners found that MYRON S. STEERE, Ottawa, Kansas, entered into a contingent fee contract in a criminal case and thereby violated DR 2-106 (C) of the Code of Professional Responsibility (214 Kan. lxxxii), and
WHEREAS, The State Board of Law Examiners has made a written recommendation to this Court that said MYRON S. STEERE be disciplined by "Public Censure" as provided by Rule 207 (n) (2) (215 Kan. iv [Adv. Sheet No. 2]), and
WHEREAS, The said MYRON S. STEERE, pursuant to subdivision (o) of Rule No. 207 above, has in writing elected to accept such recommended discipline and to pay the costs of the proceeding, and
WHEREAS, Upon consideration of the record and being fully advised of the premises, the Court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said MYRON S. STEERE be and he is hereby disciplined by this Court by public censure, and that he pay the costs of the proceeding. It is further ordered that this ORDER OF PUBLIC CENSURE be published in the official Kansas Reports.
By Order of the Court, dated this 2nd day of June, 1975.